Citation Nr: 0601083	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-27 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Providence, 
Rhode Island, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran's appeal originally included the issue of 
entitlement to service connection for tinnitus.  But during 
the pendency of the appeal, the RO, in an October 2003 
decision, granted service connection for this condition and 
assigned a 10-percent rating for it.  The veteran was 
notified of this decision and did not file a notice of 
disagreement (NOD) in response.  Therefore, his appeal 
concerning the tinnitus has been resolved.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).

As for the claims that remain, for bilateral hearing loss, 
the claim for left ear hearing loss is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  VA will notify 
the veteran if further action is required on his part 
concerning this claim.  The Board will go ahead and decide 
his claim for right ear hearing loss.

FINDING OF FACT

The medical evidence of record does not show the veteran has 
hearing loss in his right ear according to VA standards - to 
be considered an actual disability.

CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the veteran by letter dated in 
August 2002 of procedural developments regarding his claim.  
This letter advised the veteran that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, including medical records, employment records, or 
records from other Federal agencies that he identified.  In 
addition, he was advised that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided that it was necessary to make a decision on 
his claim.  He also was advised that it was his 
responsibility to provide a properly executed release 
(e.g., a VA Form 21-4142) so that VA could request medical 
treatment records from private medical providers.  Further, 
the rating decision appealed and the statement of the case 
(SOC) and supplemental statements of the case (SSOCs), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claim, and essentially notified the claimant of the evidence 
needed to prevail.  The duty to notify the veteran of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records are on file, as are his VA medical records 
and reports of VA examinations.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The veteran has not identified records from 
non-VA medical sources that must be obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC and SSOCs what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  The veteran declined a personal hearing 
in this matter.  Thus, VA's duty to assist has been 
fulfilled.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim by 
rating decision in May 2003.  See Pelegrini v. Principi, 18 
Vet. App. 112, (2004) (Pelegrini II).



1.  Entitlement to service connection for right ear hearing 
loss

Pertinent laws and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), there is no evidence of 
right ear hearing loss shown currently - that is, according 
to VA standards (i.e., § 3.385) to be considered an actual 
disability for VA compensation purposes.  On VA audiological 
evaluation in July 2002, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
(blank)
10
LEFT
N/A
N/A
N/A
N/A
N/A

Speech recognition was 96 percent.  

VA audiological examination in September 2003 revealed pure 
tone threshold levels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
10
LEFT
N/A
N/A
N/A
N/A
N/A

Speech recognition was 94 percent.  The diagnosis was normal 
hearing.  

The results of these examinations reveal the veteran does not 
have right ear hearing loss that currently meets the 
threshold minimum VA standard set forth in 38 C.F.R. § 3.385.  
Indeed, his right ear hearing was described as normal.



In the absence of a confirmed diagnosis of right ear hearing 
loss, meaning medical evidence showing the veteran has the 
condition alleged, service connection is not warranted.  The 
case law is well settled on this point. In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) [service 
connection is limited to cases wherein the service incident 
has resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim).]  See 
also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
[service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability].

Furthermore, to the extent the veteran, himself, is 
attempting to provide medical evidence concerning the 
existence of the claimed disability, it is also now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, Hickson element (1) has not been met.  So service 
connection must be denied on this basis alone - irrespective 
of any other Hickson considerations.

Nevertheless, for the sake of completeness, the Board will 
briefly address the remaining two elements.  With respect to 
Hickson element (2), in-service disease or injury, the Board 
has reviewed the service medical records and finds they show 
no symptoms, treatment or diagnosis of right ear hearing 
loss.  However, as already alluded to, an October 2003 RO 
rating decision granted service connection for tinnitus based 
on a VA examiner's opinion that the condition was due to 
military noise exposure.  Noise exposure during service is 
therefore conceded, in turn meaning Hickson element (2) has 
been satisfied.

With respect to Hickson element (3), though, medical nexus, 
no competent medical nexus exists.  That is, no health care 
provider has attributed the veteran's complaints relative to 
his right ear hearing loss to his military service - and, in 
particular, to his conceded noise exposure.  It is clear that 
in the absence of a current diagnosis of right ear hearing 
loss a medical nexus opinion causally relating hearing loss 
to service is an impossibility.  Cf. Charles v. Principi, 16 
Vet. App. 370, 374 (2002).

Hickson elements (1) and (3) have not been met.  So the 
preponderance of the evidence is against the claim of 
entitlement to service connection for right ear hearing loss.  
The benefit sought on appeal is accordingly denied since 
there is no reasonable doubt to resolve in the veteran's 
favor concerning this.  See, e.g., Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for right ear hearing loss 
is denied.  


REMAND

2.  Entitlement to service connection for left ear hearing 
loss

Reasons for remand

VA examination 

The July 2002 and September 2003 VA examinations reported 
speech discrimination scores of 92 percent and 94 percent for 
the left ear, respectively.  

As noted above, a speech recognition score of less than 94 
percent using the Maryland CNC Test is considered sufficient 
evidence of hearing loss to constitute an actual hearing 
disability by VA standards.  See 38 C.F.R. § 3.385 (2005).

So under this factual scenario, one examination (in July 
2002) indicates the veteran has left ear hearing loss - 
using his 92 percent Maryland CNC Test speech discrimination 
score, whereas his other, more recent, VA examination 
(in September 2003) indicates he does not - because his CNC 
score was 94.  And because of this conflicting medical 
evidence, the representative is requesting that the veteran 
be afforded another VA examination to determine:  (1) whether 
he, in fact, has left ear hearing loss according to § 3.385 
and (2) if so, whether his left ear hearing loss is related 
to his already conceded military noise exposure.  The Board 
agrees another hearing examination is needed in this 
instance, given the conflicting evidence mentioned.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim for left ear hearing loss is REMANDED 
to the RO (via the AMC) for the following development and 
consideration:

1.  Schedule the veteran for another VA 
audiological examination to determine 
whether he has sufficient hearing loss in 
his left ear to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385 
to be considered an actual disability by 
VA standards.  If left ear hearing loss 
for VA purposes is identified, 
the examiner should also indicate whether 
it is at least as likely as not (meaning 
at least 50-percent probable) the left 
ear hearing loss is related to the 
veteran's military service - and, 
specifically, to the noise exposure VA 
already has conceded he experienced 
by granting service connection for 
tinnitus.

2.  Then readjudicate the claim for 
service connection for left ear hearing 
loss in light of the additional evidence 
obtained.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

Thereafter, this claim should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted concerning this claim.  No action is 
required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


